EXHIBIT 99.11 Consent of Dinara Nussipakynova EXPERT CONSENT I, Dinara Nussipakynova, do hereby consent to (i) the filing of the written disclosure regarding the technical report entitled “Prairie Creek Property Northwest Territories, Canada Technical Report for Canadian Zinc Corporation” with an effective date of June 15, 2012 and other mineral resource and reserve information pertaining to the Prairie Creek Property in the Annual Information Form (the “AIF”) for the year ended December 31, 2012 of Canadian Zinc Corporation (the “Company”) and in the Management Discussion & Analysis for the year ended December 31, 2012 of the Company, and (ii) the use of my name in the AIF, the MD&A and the Annual Report on Form 40-F of the Company for the year ended December 31, 2012 and any amendments thereto incorporating by reference the Company’s AIF, MD&A and the Annual Report on Form 40-F. Dated this 19th day of March, 2013. /s/Dinara Nussipakynova Name: Dinara Nussipakynova, P. Geo. 1
